Citation Nr: 1107518	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for partial blindness, left 
eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claim for service connection for 
vision loss of the left eye.

This appeal was previously before the Board and the Board 
remanded the claim in August 2007, June 2009, and August 2010 for 
additional development.  The case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The preponderance of the competent medical evidence indicates 
that the Veteran's claimed partial blindness of the left eye is 
not related to the Veteran's military service, including the 
claimed left eye injury and surgery therein.
 

CONCLUSION OF LAW

Partial blindness, left eye, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a March 2003 letter, issued prior to the rating decision on 
appeal, and August 2007 and October 2008 letters, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
August 2007 and October 2008 letters also advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  The 
case was last readjudicated in September 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's separation 
examination upon discharge from active service, the report of a 
VA examination, private treatment records, service morning 
reports, and lay statements.

The National Personnel Records Center (NPRC) confirmed in March 
2003 that the Veteran's service treatment records were fire 
related.  The NPRC further indicated that there were no 
alternative records from the Office of the Surgeon General.  
Additionally, in September 2003, the NPRC responded that no 
records were located in searches conducted for clinical records 
pertaining to an injury to the Veteran's left eye in 1956 and 
1957 from Walter Reed Army Hospital.  In January 2010 the NPRC 
provided copies of the morning and sick reports from June 1 
through August 30, 1957 which had remarks pertaining to the 
Veteran.  The Veteran was notified of the types of alternative 
forms of evidence in an October 2008 notice letter.  The Veteran 
submitted statements from his spouse and his brother with regards 
to his claimed in-service injury to the left eye, as well as the 
report of a polygraph examination taken by the Veteran relating 
to such injury.  

The Board finds that the prior remand directives with respect to 
attempts to obtain records concerning the Veteran's eye injury 
and treatment in service have been substantially complied with.  
Additionally, the requested VA examination was conducted, 
although by an optometrist rather than an ophthalmologist as 
requested.  However, the Board notes the examination was still 
conducted by a specialist in eye disabilities, who provided a 
detailed examination of the Veteran and a very thorough 
discussion of the evidence, findings, history, and reasoning for 
his conclusions.  The analysis and level of detail contained in 
the report reveal the optometrist possessed the appropriate 
expertise to answer the questions presented.  Accordingly, the 
Board concludes that the examination substantially complied with 
the prior remand directives.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  Thus, the Veteran is not prejudiced by 
adjudication of the claim at this time, and remand is not 
required.
 
As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

As noted previously, the Veteran's service treatment records are 
not on file and were apparently destroyed in a fire at the NPRC 
in St. Louis, Missouri, in 1973.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that he suffered a left eye injury in 
service for which he underwent surgery.  His service treatment 
records are unavailable, although his separation examination is 
of record, and shows vision of 20/20 in both eyes. Clinical 
evaluation of the eyes, opthalmoscopic, pupils, and ocular 
motility were all listed as normal at that time.

The Veteran's wife submitted a statement indicating that in the 
summer of 1956, the Veteran sustained an eye injury at Fort 
Meade, Maryland and had surgery on his left eye at Walter Reed 
Hospital.  The Veteran's brother also submitted a statement 
indicating that the Veteran came home from Fort Meade in 1956-
1957 with a left eye injury after he was treated at Walter Reed 
Army Hospital and he was sent home on convalescent leave to heal.  
Copies of morning reports from the Veteran's Company reveal that 
he was absent for 10 days in August 1957 for ordinary leave.

In support of his claim, the Veteran submitted the report of a 
May 2010 polygraph examination.  During the examination, the 
Veteran stated that he intended to answer truthfully all of the 
questions regarding his military experiences.  He also responded 
affirmatively to the question of whether he had a sliver of metal 
go through his left eyeball while in the Army in 1956 or 1957 at 
Fort Meade.  He also indicated that regarding that injury to his 
left eyeball, he did have surgery at Walter Reed Hospital.  
Further, he said that he did not receive his discharge papers or 
medical records after completion of his three years active 
service and five years of reserve time.  The examination results 
were that numerical analysis of the physiological responses 
recorded during the in-test phase of the examination resulted in 
a conclusion of "no deception indicated" on the relevant 
issues.  

Current private treatment records reveal treatment for multiple 
eye conditions including bilateral diabetic retinopathy and 
rosacea blepharitis bilaterally.  In October 2003, the Veteran 
reported a history of having metal removed from the left eye in 
1956.  A January 2006 report noted the Veteran had a pigment spot 
and evidence of an old retinal tear from a previous eye injury.  
An August 2006 report noted the Veteran provided a history of 
getting a piece of steel in his left eye for which he had surgery 
at Walter Reed in 1957.  The Veteran indicated that he had 
experienced problems ever since that time.

The Veteran was provided with a VA eye examination in March 2010, 
during which the claims file was reviewed.  The Veteran stated 
that when he was working on a tank a sliver of metal fell off and 
hit his eye and it became painful.  He said that treatment was 
delayed and on the third day he was seen at Walter Reed where 
surgery was performed to remove metal from the eye.  He reported 
having had trouble with the eye ever since.  He said that he had 
felt a constant foreign body sensation retrobulbar in the left 
eye and poor vision.  

The examiner reviewed the Veteran's medical history and performed 
a physical examination.  The Veteran's best-corrected visual 
acuity at a distance was 20/30 in the right eye and 20/100 in the 
left eye.  His best-corrected visual acuity at near was 20/25 in 
the right eye and 20/80 in the left eye.  He had normal visual 
field in both eyes.  There was no diplopia present in any field 
of gaze.  In the right eye, there was mild non-proliferative 
diabetic retinopathy without clinically significant macular 
edema, not causing a decrease in visual acuity in this eye.  In 
the left eye, there was mild non-proliferative diabetic 
retinopathy without clinically significant macular edema, causing 
a decrease in visual acuity in this eye.  The examiner also noted 
that the Veteran did have a history of macular edema in the left 
eye.  He was status/post focal laser surgery times 2 in that eye.  
The examiner stated that when the macular edema was first 
diagnosed in this eye (per the private treatment records) the 
Veteran's vision was equal (20/30) between his eyes.  After the 
treatment the macular edema originally improved but then later 
re-occurred and required additional focal laser surgery.  The 
examiner noted that ultimately the macular edema did resolve, but 
the Veteran's acuity did not recover after the second bout of 
macular edema.  It was noted the Veteran's vision is now stable 
between 20/80 and 20/100 in this eye.

The examiner opined that he found it less likely than not that 
the Veteran's injury in the military caused his retinal lesion 
which was seen that day.  The examiner said that it should also 
be noted that this lesion is not causing any vision loss and it 
is not causing his pain, irritation, foreign body sensation, or 
watering of the eye based on the location of the lesion.  His 
symptoms of irritation/foreign body sensation were secondary to 
rosaccea/rosaccea blepharitis as was noted in the private 
treatment records.  The examiner noted that rosaccea is not 
caused by or made worse by a previous injury so it is less likely 
than not his previous injury caused his foreign body symptoms or 
made them worse.  He further stated that rosaccea did contribute 
to the Veteran's minimally decreased vision in the left eye (to 
as bad as approximately 20/30 level) prior to the re-occurrence 
of his macular edema.  The examiner noted that the remainder of 
the vision loss had occurred secondary to the Veteran's diabetic 
retinopathy, and that the vision loss is not from any injury to 
his eye.  He noted that even if the retinal lesion in question 
was from his previous ocular injury in the military, it has not 
affected the diabetic retinopathy in any way (or the treatment of 
it).  The examiner said that it should be noted that any of the 
Veteran's vision loss or ocular complaints were not secondary to 
his injury in service (even if the scar does represent a previous 
injury).  His injury did not make the eye conditions he does have 
worse.  The examiner further said that it should be noted that 
the examiner discussed the case including the private treatment 
records, his findings, as well as the claims file with another VA 
optometrist, who agreed with the examiner's assessment.

The examiner's conclusions were reached after he provided a 
detailed recitation of the relevant medical evidence in the 
claims file and discussion of the rationale for such opinions.  
The examiner noted that during the Veteran's military exit 
examination, his visual acuity was listed as 20/20 in each eye.  
Although the examiner could not determine whether the Veteran had 
been dilated during the separation examination, he concluded that 
given the fact that the Veteran was 20/20 in his left eye at his 
exit examination, it was less likely than not he had any adverse 
central ocular media (cornea, lens, or anterior/posterior 
chamber) sequelae from his injury and there were no macular 
adverse sequelae at that time.  The examiner based that on the 
fact that the Veteran's vision was listed as 20/20 at that time 
and a person with central media or macular defects would not be 
able to read 20/20.  Additionally, when the Veteran was in his 
60s his vision was listed as good as 20/25.  The examiner felt 
that any conclusions above or beyond the previous statement would 
be mere speculation.  

The examiner discussed the relevant evidence in detail:  the 
first post-service record was dated in November 2003, where the 
Veteran was diagnosed with punctal stenosis and had a punctual 
plug of the left lower lid.  In January 2004, the Veteran was 
diagnosed with "marked rosaccea Bleph" greater in the left eye 
than the right eye.  In February 2005, he was diagnosed with 
background diabetic retinopathy (BDR) in both eyes and macular 
edema in the left eye.  No peripheral retinal lesions were noted 
in either eye.  In June 2005, his first laser surgery for his 
diabetic macular edema was performed.  In September 2005, the 
Veteran was noted to have improved macular edema and no 
peripheral retinal lesions were noted in both eyes.

In January 2006, the Veteran was noted to have persistent macular 
edema as well as a recent posterior vitreous detachment (PVD) in 
the left eye.  The Veteran had reported that he noticed floaters 
approximately 2 weeks prior, which indicates that his PVD more 
likely than not occurred 2 weeks before his examination.  His 
acuity that day was 20/40 in the left eye.  He was also noted to 
have a pigment spot inferior/temporal which was considered an old 
retinal tear from previous eye injury.  This was the first record 
found with this lesion noted.  The Veteran was dilated numerous 
times before this so if this was from his injury in the military, 
it would have been expected to have been noted previously unless 
binocular indirect ophthalmoscopy (BIO) was not routinely 
performed.  It also may not have been noted because clinically it 
was insignificant.  In August 2006, the Veteran was noted again 
to have clinically significant macular edema (CSME) in the left 
eye, cataracts, a trace epi-retinal membrane (ERM) in the left 
eye, and a PVD in the left eye.  In July 2007, the Veteran was 
diagnosed with diabetic retinopathy with CSME which resolved with 
focal laser.  In November 2008 the Veteran was noted to have BDR 
greater in the left eye than the right eye, pre-surgical 
cataracts, and an ERM in the left eye which was stable.

With regard to the old retinal tear in the left eye, the examiner 
said that there are some difficulties trying to distinguish when 
this occurred.  The examiner stated that it should also be noted 
that it is more likely than not that the scar seen is an old 
retinal tear.  The examiner did not know of any of the specifics 
regarding the Veteran's injury sustained in the military because 
there were no records of such injury.  The examiner remarked that 
he found no record that the Veteran was dilated during his exit 
examination.  Given the timeframe in which this took place, the 
examiner found that it was not unreasonable to assume that 
dilation was not performed during the October 1957 examination.  
Without dilation, the lesion in question would not be seen and 
the Veteran had no noted vision loss at that time.  When the 
Veteran saw his civilian ophthalmologists he was dilated many 
times.  None of their examinations revealed this lesion except in 
January and February 2006.  If the lesion in question was from 
the injury he sustained in the military, it would have been 
present during his exit examination as well as all of the 
civilian examiner's examinations.  It was only noted in two 
examinations in the private treatment records and this was 
directly after the Veteran's PVD.  The examiner felt that the 
lesion was more likely than not present during all of the 
examinations from the Veteran's private treatment providers after 
his PVD, but since it is clinically insignificant, they did not 
note it.  The examiner could not comment without resorting to 
mere speculation as to whether it was present before the PVD.  He 
stated that the only time this lesion had any significant 
possibility of causing any vision problems/adverse sequelae 
(based on their description of the lesion and what the examiner 
saw during his examination) would be when he developed the 
Veteran's PVD in this eye and that is when it was noted in his 
private treatment records.  

The examiner also noted that the lesion is retinal.  He stated 
that the retina has no pain receptors so it was less likely than 
not that this caused the Veteran's irritation and/or foreign body 
sensation.  According to the examiner, it should also be noted 
that retinal tears most commonly occur when a PVD develops.  PVDs 
happen to every individual if they live long enough.  Most 
commonly the first aspects of a PVD occur when a person is in 
their 40s or 50s although most people do not become symptomatic 
for this until at least their late 50s or 60s.  By the time a 
person reaches their mid-sixties there is about a 50 percent 
probability that they have had a PVD in at least one of their 
eyes.  The examiner also noted that trauma to the eye can induce 
a PVD (even at a young age) and that most times this trauma is a 
blunt trauma (and not simply getting a foreign body in the eye).  

The examiner said that he was able to examine the lesion during 
his examination.  He stated that as is often the case with 
chorioretinal scars, the exact cause of them is often difficult 
to determine with any high degree of certainty.  Fortunately, 
most of them are benign.  Causes include but are not limited to 
old infections, old inflammations, congenital defects, precious 
injuries/surgeries, traumas, developmental, etc.  The examiner 
said that it should be noted that the Veteran did not develop a 
PVD until he was in his late 60s.  He stated that usually, if a 
person has severe enough trauma to their eye to cause vision 
loss, a PVD will develop then or much younger than usual.  He 
noted that the Veteran developed a PVD at the "normal" age to 
slightly older than "normal."  He stated that a person can 
develop a retinal tear without any history of head or ocular 
trauma.  Additionally, surgical treatments to the eye (especially 
the retina) were limited in the 1950s.  He stated that at that 
time cataract surgery was not performed the way it is performed 
today.  Even when cataract surgery was performed in the 1960s, 
usually no replacement lens was used and the patient had to lie 
for two weeks with their head between sand bags because of the 
then traumatic nature of the surgery.  He stated that it is not 
known what procedure and/or treatment was used to treat the 
Veteran's initial injury.  However, retinal surgery is more 
complicated than cataract surgery so if a person did require 
surgery on the retina in the 1950s, it is more likely than not 
the surgery would have caused a PVD at that time (or at least 
caused it to develop much sooner than normal).  

The examiner stated that the only other way in which this lesion 
could have been caused by the Veteran's injury was if it was 
actually a foreign body that penetrated the eye (versus being 
secondary to the trauma itself or any surgery to correct it) and 
the foreign body was lodged in the scarring (and therefore not 
visible to the examiners).  For this to have occurred, the object 
would have had to penetrate the cornea or sclera and then most 
likely penetrate the iris and/or the lens.  The examiner stated 
there was no evidence (i.e., scarring) of corneal or sclera 
penetration.  If penetration of the iris would have occurred it 
more likely than not would have left a lesion that would still be 
visible today.  He also stated that if it would have penetrated 
the lens he would have developed a traumatic cataract with the 
lens ruptured.  A lens rupture would have more likely than not 
required cataract surgery immediately or shortly after the 
injury.  He noted that it had been documented that even up to his 
60's, the Veteran had minimal cataract and was still able to see 
20/25 at one point (before cataract surgery).  Therefore, the 
examiner concluded that it is much less likely than not that the 
Veteran sustained a lens rupture when he was injured.  

After carefully considering the Veteran's contentions and 
reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for partial blindness, left eye.

There is no competent medical opinion linking the Veteran's 
current left eye disabilities to active service.  Although the 
private treatment reports show that the Veteran reported a 
history of having a piece of steel removed from the left eye at 
Walter Reed in 1956 or 1957 and a January 2006 report noted the 
Veteran had a pigment spot and evidence of an old retinal tear 
from a previous eye injury, such records did not contain an 
opinion linking the noted retinal tear or any of the Veteran's 
current left eye conditions to service.  

However, after reviewing the claim file and examining the 
Veteran, the March 2010 VA examiner concluded that that it less 
likely than not that the Veteran's injury in the military caused 
his retinal lesion, and the Veteran's vision loss and ocular 
complaints were not secondary to his injury in service (even if 
the scar does represent a previous injury).  Further, the 
examiner found that the Veteran's claimed military injury did not 
make the eye conditions he does have worse.  As this examiner had 
the benefit of claims file review as well as objective testing, 
and provided a very thorough rationale for his conclusions, the 
Board finds the March 2010 examination report is entitled to 
greatest probative weight.

Although he is competent to state his symptoms, the Veteran is 
not shown to possess any specialized experience such that he is 
qualified to render a medical diagnosis or medical opinion 
concerning the etiology of his multiple eye disabilities.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  The disability at issue requires 
medical expertise to diagnose and evaluate.  The only competent 
medical opinion of record with regards to the relationship of the 
Veteran's current left eye conditions to service is the opinion 
of the March 2010 VA examiner.  As that examiner has specific 
training and expertise with eye disabilities, the opinions 
rendered in the March 2010 examination report are entitled to 
greater weight than the Veteran's lay opinions. 

Further, while the Veteran contends that his left eye problems 
began during active service with his claimed in-service left eye 
injury and surgery and continued thereafter, a medical opinion is 
still required to link any claimed continuity of symptomatology 
with the current conditions.  See Clyburn v. West, 12 Vet. App. 
296, 301-302 (1999); see also Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  As noted above, the most probative opinion of 
record fails to establish a link between his current conditions 
and the injury in service.  Moreover, the Board notes that the 
earliest post-service documentation of record of treatment for 
left eye conditions is in 2003, over 45 years after discharge 
from active service. 

In summary, there is no post-service medical evidence of any left 
eye conditions for over 45 years following discharge from 
service, and the preponderance of the competent medical evidence 
indicates that the Veteran's current left eye conditions are not 
related to the Veteran's military service, including the claimed 
left eye injury and surgery therein.  Therefore, the 
preponderance of the evidence is against a finding of service 
connection for partial blindness, left eye.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to service connection for partial blindness, left 
eye, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


